Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kloer et al. (US 20160276907) in view of Sekine et al. (US 20090183940).

16. Kloer et al. teach:
A circuit board 7 comprising: 
a board 7 comprising a first surface (inherent since it is a board in 3 dimensions, figure 2); 
a magnetic element part (consisting of 3 elements 6, figure 2) disposed on the first surface of the board; 
a power terminal (annotated figure below) disposed on the board and electrically connected to the magnetic element part (annotated figure below); and 
wherein the first surface of the board comprises an inner edge roundly formed (annotated figure below), 

wherein a length of the outer edge is greater than a length of the inner edge (annotated figure below), wherein the first area is closer to the first edge than the second area (annotated figure below), and 
wherein the magnetic element part comprises a first magnetic element part (annotated figure below) disposed on the first area of the board and a second magnetic element part (annotated figure below) disposed on the second area of the board (annotated figure below); but does not teach that a ground contact part is disposed on the board and electrically connected to the magnetic element part.

    PNG
    media_image1.png
    648
    674
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    172
    892
    media_image2.png
    Greyscale

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Kloer et al. so that a ground contact part is disposed on the board and electrically connected to the magnetic element part, as taught by Sekine et al. so as to improve electromagnetic compatability.

17. Kloer et al. teach:
The circuit board of claim 16, wherein the power terminal comprises a first power terminal electrically connected to the first magnetic element part, and a second power terminal electrically connected to the second magnetic element part, and wherein the first power terminal is electrically disconnected from the second power terminal (annotated figure below).

    PNG
    media_image3.png
    648
    674
    media_image3.png
    Greyscale

19. Kloer et al. teach:
The circuit board of claim 16, wherein the inner edge has a first radius, and wherein the outer edge has a second radius greater than the first radius.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kloer et al. in view of Sekine et al. and Kataoka et al. (US 7737587).

20. Kloer et al. teach:
A circuit board 7 comprising: 
a board 7 comprising a first surface (inherent since it is a board in 3 dimensions, figure 2); 
a magnetic element part (consisting of 3 elements 6, figure 2)disposed on the first surface of the board; 
a power terminal (annotated figure below) disposed on the board and electrically connected to the magnetic element part (annotated figure below); and 

wherein the magnetic element part comprises first and second magnetic element parts disposed on the first surface of the board (top of board, annotated figure below); but does not teach that i) a ground contact part disposed on the board and electrically connected to the magnetic element part and ii) the first magnetic element part is closer to the first edge than the second magnetic element part.

Sekine et al. teach that a ground contact part disposed on the board and electrically connected to the magnetic element part to improve electromagnetic compatability (para 0004 last sentence). 

    PNG
    media_image2.png
    172
    892
    media_image2.png
    Greyscale

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Kloer et al. so that a ground contact part is disposed on the board and electrically connected to the magnetic element part, as taught by Sekine et al. so as to improve electromagnetic compatability.

Kataoka et al. teach that ii) the first magnetic element part 641 is closer to the first edge than the second magnetic element part 642 to reduce circumferential dimensions since the two sensors are radially displaced.

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Kloer et al. so that ii) the first magnetic element part is closer to the first edge than the second magnetic element part., as taught by Kataoka et al. so as to reduce circumferential dimensions.

Allowable Subject Matter
Claims 1-15 are allowed.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Migita et al. (US 20130026888) – pcb and sensors
Zhi (US 20180026496) – PCB and sensor


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832